 

7:17-cr-00225-NSR Document 1
Case 7:17-c eee NR Document 1

MARGARET M. SHALLEY, ESQ.

MARGARET M. SHALLEY & ASSOCIATES, LLC
225 Broadway, Suite 715
New York, NY 10007
917-841-0231 (Phone)
212-566-8165 (Fax)
margaretshalley@aol.com

 

MEMO. ENDORSED

January 20, 2021

VIA ECF & EMAIL

The Honorable Nelson S. Roman
United States District Court Judge
Southern District of New York
300 Quarropas Street

White Plains, New York 10601

Re: United States vy. Chukwuemeka Okparaeke,
17 Cr. 225 (NSR)
Dear Judge Roman:

We have been assigned as legal advisors to Chukwuemeka Okparaeke in the
above-referenced matter. Mr. Okparaeke is currently scheduled to be sentenced on
February 2, 2020. The purpose of this letter is to respectfully request that Mr.
Okparaeke’s sentencing be adjourned for six weeks. Mr. Okparaeke’s unit at the
Metropolitan Detention Center has been locked down since approximately December 3,
2020, Mr. Okparaeke has not had access to a computer. Additionally, Mr. Okparaeke
presently has COVID-19. An adjournment of six weeks will allow Mr. Okparaeke
sufficient time to review the PSR and draft his sentencing submission. This is Mr.
Okparaeke’s first request for an adjournment of his sentencing. The Government
consents to this request. Accordingly, it is respectfully requested that Mr. Okparaeke’s
sentencing be adjourned for approximately six weeks, to the week of March 22, 2021, or
a date that is convenient to the Court. The Court’s time and consideration of this matter
are greatly appreciated.

Respectfully submitted,

is f

Margaret M. Shalley

ce:  AUSA Gillian Grossman (via ECF) Deft's request to adjourn the Sentencing from Feb.

AUSA Olga Zverovich (via ECF) 2, 2021 until Apr. 6, 2021 at 10:30 am or,

AUSA Sagar Ravi (via ECF) ; ; alternatively, Apr. 8, 2021 at 10:30 am is granted

__Chukwuemeka Okparaeke (via mail) upon the Govt's consent. Deft's legal advisors are

ashe SONY directed to mail a copy of this endorsement to Deft. and file proof of

NACUMENT zs service. Clerk of Court requested to SO ORDERED: ~~

| ELECTRONICALLY fi-- rerminat the ey a 165). yee

rare ate Sioa Dated: January 28, 2021 fe
NOC #:___

pate FILED: 1) 2 ¥\2e2 | UNITED STATES DISTAICT JUDGE

——— _
a

 
